Exhibit 10.18

EXECUTION COPY

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 27, 2008, is by and among MORTON’S OF CHICAGO, INC., an Illinois
corporation, (the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware
corporation (the “Parent”), those Subsidiaries of the Parent identified as a
“Guarantor” on the signature pages hereto (together with the Parent, the
“Guarantors”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (as defined below) under the Credit Agreement (defined below)
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, the lenders party thereto (the “Lenders”)
and the Administrative Agent are parties to that certain Credit Agreement dated
as of February 14, 2006, as previously amended, modified or supplemented by that
certain First Amendment to Credit Agreement dated as of June 1, 2007 and by that
certain Second Amendment to Credit Agreement dated as of October 9, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement as amended hereby);

WHEREAS, the Credit Parties have requested that the Administrative Agent (on
behalf of the Required Lenders) agree to amend certain provisions of the Credit
Agreement as described herein; and

WHEREAS, the Administrative Agent (on behalf of the Required Lenders) has agreed
to the amendments requested by the Credit Parties, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Consolidated Fixed Charges. Clause (v) of the definition of “Consolidated
Fixed Charges” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(v) dividends, stock repurchases and other Restricted Payments (in each case,
other than Parent Share Repurchases made pursuant to Section 6.10(d)(ii) and
6.10(g)) made in cash by the Parent and its Subsidiaries during such period, all
as determined in accordance with GAAP.”

1.2 Consolidated Net Income. The following sentence is hereby added to the end
of the definition of “Consolidated Net Income” in Section 1.1 of the Credit
Agreement:

“For the avoidance of doubt, the $3,400,000 charge of the Credit Parties during
the fiscal quarter of the Parent ended December 30, 2007 related to certain wage
and hour claims disclosed to the Administrative Agent and the Lenders shall be
deemed a “non-recurring item” for purposes of this definition and excluded from
the calculation of Consolidated Net Income for such period.”



--------------------------------------------------------------------------------

1.3 Parent Share Repurchases. A new defined term “Parent Share Repurchases” is
hereby added to Section 1.1 of the Credit Agreement to read as follows:

““Parent Share Repurchases” shall mean the repurchase by the Parent of its
Capital Stock from existing shareholders of the Parent (other than officers,
directors and employees of the Parent or any Subsidiary).”

1.4 Maximum Consolidated Capital Expenditures. Section 5.9(c) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(c) Maximum Consolidated Capital Expenditures. The sum of (i) Consolidated
Capital Expenditures made during each fiscal year of the Parent minus (ii) to
the extent included in the calculation of Consolidated Capital Expenditures, the
portion of any capital expenditures funded by an outside investor in connection
with any joint venture or other transactions structure during such fiscal year,
shall be less than or equal to the amounts set forth below:

 

Fiscal Year Ending

   Amount

December 31, 2006

   $ 33,500,000

December 30, 2007

   $ 32,500,000

January 4, 2009

   $ 35,000,000

January 3, 2010

   $ 40,000,000

January 2, 2011

   $ 30,000,000

January 1, 2012

   $ 30,000,000

plus the unused amount available for Consolidated Capital Expenditures under
this Section 5.9(c) for the immediately preceding fiscal year (excluding any
carry forward available from any prior fiscal year); provided, that with respect
to any fiscal year, capital expenditures made during any such fiscal year shall
be deemed to be made first with respect to the applicable limitation for such
year and then with respect to any carry forward amount to the extent applicable.

1.5 Restricted Payments.

(a) A new clause (g) is hereby added to the end of Section 6.10 to read as
follows:

“and (g) the Parent may make Parent Share Repurchases in an aggregate amount not
to exceed $6,000,000 during the term of this Agreement; provided, that with
respect to any fiscal year of the Parent, the Parent may not make any Parent
Share Repurchases pursuant to this clause (g) during such fiscal year until the
Credit Parties have completely exhausted the basket for Restricted Payments set
forth in Section 6.10(d)(ii) (including any amounts available thereunder carried
forward from previous fiscal years) for such fiscal year.”

(b) The following sentence is hereby added to the end of Section 6.10 to read as
follows:

“Notwithstanding the foregoing, the Parent shall not be permitted to make Parent
Share Repurchases, whether pursuant to clause 6.10(d)(ii), 6.10(g) or otherwise,
in excess of $10,000,000 during the term of this Agreement.”

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions.

This Amendment shall become effective as of the date hereof (the “Third
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties and the
Administrative Agent, on behalf of the Required Lenders.

 

2



--------------------------------------------------------------------------------

(b) Executed Consents. The Administrative Agent shall have received executed
consents, substantially in the form of Exhibit A attached hereto, from each of
the Required Lenders authorizing the Administrative Agent to enter into this
Amendment on their behalf.

(c) Amendment Fees. The Administrative Agent shall have received an amendment
fee for the ratable benefit of each of the Lenders (including, without
limitation, Wachovia Bank, National Association) that have returned executed
consents to this Amendment no later than 5:00 p.m. (Eastern Time) on
February 25, 2008, as directed by the Administrative Agent, in an amount equal
to 0.125% multiplied by the aggregate Commitments of such Lenders as of the date
hereof.

(d) Other. The Administrative Agent shall have received such other documents,
agreements or information which it may reasonably request relating to the Credit
Parties and the transactions contemplated by this Amendment and any other
matters relevant hereto or thereto, all in form and substance satisfactory to
the Administrative Agent in its sole good faith discretion.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. All references to the Credit Agreement in each of the Credit
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s valid and legally binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct as of the date hereof (except for
those which expressly relate to an earlier date) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date).

(e) Before and after giving effect to this Amendment, (1) no Default or Event of
Default exists; and (2) the Credit Parties are in compliance with all financial
covenants set forth in Section 5.9 of the Credit Agreement.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) The execution, delivery and performance of this Amendment by the Credit
Parties will not violate any Requirement of Law or contractual obligation of any
Credit Party in any respect that could reasonably be expected to have a Material
Adverse Effect.

 

3



--------------------------------------------------------------------------------

3.3 Acknowledgment of Guarantors. The Guarantors acknowledge and consent to all
of the terms and conditions of this Amendment and agree that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Documents.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.6 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

3.7 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

3.8 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.14 and 9.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

3.9 Fees. The Borrower agrees to pay all reasonable out-of-pocket, due diligence
expenses and other related expenses of the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including,
without limitation, the reasonable fees, disbursements and other charges of
Moore & Van Allen PLLC.

3.10 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Borrower, the Guarantors, and the Administrative Agent
(on behalf of itself and the Lenders) have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:  

MORTON’S OF CHICAGO, INC.,

an Illinois corporation

  By:   /S/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:  
Sr. Vice President/CFO PARENT:  

MORTON’S RESTAURANT GROUP, INC.,

a Delaware corporation

  By:   /S/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:  
Sr. Vice President/CFO

 

GUARANTORS:

 

PORTERHOUSE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/ATLANTA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/BUCKHEAD, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/CHICAGO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/CINCINNATI, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/CLAYTON, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/CLEVELAND, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/COLUMBUS INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/DALLAS, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/DENVER, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/DETROIT, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/FIFTH AVENUE, INC.,

a Delaware corporation

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/FLAMINGO ROAD CORP.,

a Delaware corporation

 

MORTON’S OF CHICAGO/HOUSTON, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/MINNEAPOLIS, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/NASHVILLE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PALM DESERT, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PHILADELPHIA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/PHOENIX, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PITTSBURGH, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PITTSBURGH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/PORTLAND, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/PUERTO RICO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/ROSEMONT, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/SACRAMENTO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN ANTONIO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN DIEGO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SAN FRANCISCO, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SANTA ANA, INC.,

a Delaware corporation

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/SCOTTSDALE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/SEATTLE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/VIRGINIA, INC.,

an Illinois corporation

 

MORTON’S OF CHICAGO/WASHINGTON D.C. INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/WASHINGTON SQUARE, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/WESTBROOK, INC.,

an Illinois corporation

 

PORTERHOUSE OF LOS ANGELES, INC.,

a Delaware corporation

 

MOCGC CORP.,

a Virginia corporation

 

MORTON’S OF CHICAGO HOLDING, INC.,

a Delaware corporation

 

ARNIE MORTON’S OF CHICAGO/FIGUEROA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO MARYLAND HOLDING, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/BALTIMORE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/BETHESDA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ANAHEIM LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ATLANTIC CITY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO FLORIDA HOLDING, INC.,

a Delaware corporation

 

MORTON’S OF CHICAGO/BOCA RATON, LLC,

a Delaware limited liability company

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/CORAL GABLES, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/MIAMI LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NORTH MIAMI BEACH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/ORLANDO LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/PALM BEACH LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/BOSTON LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CHARLOTTE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/CRYSTAL CITY LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/DENVER CRESCENT TOWN CENTER, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/FORT LAUDERDALE, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/GREAT NECK LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HACKENSACK LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HARTFORD LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/HONOLULU LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/INDIANAPOLIS LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/JACKSONVILLE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/KANSAS CITY LLC,

a Delaware limited liability company

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

MORTON’S OF CHICAGO/KING OF PRUSSIA LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/LOUISVILLE LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NEW ORLEANS LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/NORTHBROOK, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/MCKINNEY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/RESTON LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/RICHMOND LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/SCHAUMBURG LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/SOUTHPARK, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/STAMFORD LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/TROY, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/WACKER PLACE, LLC,

a Delaware limited liability company

 

MORTON’S OF CHICAGO/WHITE PLAINS LLC,

a Delaware limited liability company

 

ITALIAN RESTAURANTS HOLDING CORP.,

a Delaware corporation

 

BERTOLINI’S RESTAURANTS, INC.,

a Delaware corporation

 

BERTOLINI’S OF CIRCLE CENTRE, INC.,

a Delaware corporation

 

BERTOLINI’S/KING OF PRUSSIA, INC.,

a Delaware corporation

 

BERTOLINI’S OF LAS VEGAS, INC.,

a Delaware corporation

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

BERTOLINI’S AT VILLAGE SQUARE, INC.,

a Delaware corporation

  By:   /S/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:  
Sr. Vice President/CFO  

ARNIE MORTON’S OF CHICAGO/BURBANK LLC,

a Delaware limited liability company

  By:   /S/    RONALD M. DINELLA           Name:   Ronald M. DiNella   Title:  
Sr. Vice President/CFO   HOUSTON STEAKHOUSE, INC.,   a Texas corporation  
CHICAGO STEAKHOUSE, INC.,   a Texas corporation   SAN ANTONIO STEAKHOUSE, INC.,
  a Texas corporation   By:   /S/    RONALD M. DINELLA           Name:   Ronald
M. DiNella   Title:   Sr. Vice President/CFO

 

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WACHOVIA BANK,     NATIONAL ASSOCIATION,     as
Administrative Agent     and on behalf of the Required Lenders     By:  
/S/    JORGE A. GONZALEZ             Name:   Jorge A. Gonzalez     Title:  
Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
February 14, 2006 (as previously amended and modified, the “Credit Agreement”;
and as further amended by the Amendment (as hereinafter defined), the “Amended
Credit Agreement”), by and among MORTON’S OF CHICAGO, INC., an Illinois
corporation, (the “Borrower”), MORTON’S RESTAURANT GROUP, INC., a Delaware
corporation (the “Parent”), those Subsidiaries of the Parent identified as a
“Guarantor” on the signature pages hereto (together with the Parent, the
“Guarantors”), the lenders and other financial institutions from time to time
party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the Third Amendment to Credit Agreement (the
“Amendment”), dated as of February 27, 2008, by and among the Borrower, the
Guarantors party thereto and the Administrative Agent and hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Amended Credit Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the         day of February, 2008.

 

                                                                              
 ,   as a Lender  

 

By:     Name:     Title:    